FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2021

                                       No. 04-21-00320-CR

                                         Jessie NELSON,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                        From the County Court, Atascosa County, Texas
                                   Trial Court No. 35546
                           Honorable Bob Brendel, Judge Presiding


                                         ORDER
       Appellant, Jessie Ray Nelson, filed a notice of appeal from the judgment on August 4,
2021. The clerk’s record has been filed. The clerk’s record includes the trial court’s certification
of defendant’s right of appeal, which states “the Defendant has waived the right of appeal.”

        Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure requires “[t]he trial court [to]
enter a certification of the defendant’s right of appeal in every case in which it enters a judgment
of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). This court must dismiss an appeal
“if a certification that shows the defendant has the right of appeal has not been made part of the
record.” TEX. R. APP. P. 25.2(d). However, we are first “obligated to review that record [to]
ascertain[] whether the certifications [are] defective.” Dears v. State, 154 S.W.3d 610, 615 (Tex.
Crim. App. 2005). A certification is “defective” if it “proves to be inaccurate” “when compared
with the record.” Id. at 614.

        Appellant pled guilty to the underlying offense and a jury found him guilty. Nothing in
the clerk’s record indicates a plea agreement or a waiver of the right to appeal. However, the
trial court’s certification indicates appellant waived his right to an appeal. Although the
certification appears to be inaccurate, and therefore defective, this appeal may not proceed on the
merits in the absence of a certification by the trial court that appellant has the right of
appeal. See TEX. R. APP. P. 25.2(d).

        To “ensur[e] that [appellant’s] right to appeal is not abridged due to ‘defects or
irregularities’ which can be corrected,” on August 9, 2021, we abated this appeal for a period
of ten days to allow the trial court to review the record and to either (1) submit an amended Rule
                                                                                        FILE COPY

25.2 certification that comports with the record or (2) direct the trial court clerk to file a
supplemental clerk’s record that evidences the appellant waived his right to appeal. See Dears,
154 S.W.3d at 614-15; TEX. R. APP. P. 34.5(c), 37.1. We ordered the clerk to file a supplemental
record containing any amended certification signed by the trial court and/or a record showing
appellant waived his right to appeal.

        On August 11, 2021, a supplemental clerk’s record was filed containing a “Trial Court’s
Affirmation of Rule 25.2 Certification,” in which the trial court affirmed appellant waived his
right to an appeal and stated, in part, “after the jury’s verdict of guilty, [appellant] freely and
voluntarily waived his right to appeal on the record in open court in exchange for an agreed
punishment rather than a full punishment hearing.”

        Rule 25.2(d) of the Texas Rules of Appellate Procedure provides: “The appeal must be
dismissed if a certification that shows the defendant has the right of appeal has not been made
part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this
appeal will be dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure
unless appellant causes an amended trial court certification to be filed no later than August 23,
2021, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears
v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex.
App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED pending our
resolution of the certification issue.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court